Citation Nr: 9915872	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife of Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.   During active duty, he served four months in 
Vietnam.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection was denied for the purported disability identified 
above. 


FINDINGS OF FACT

Post traumatic stress disorder is not currently shown.


CONCLUSION OF LAW

A claim for service connection for post traumatic stress 
disorder in not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
Similarly, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304 (f) (1998).  

In the instant case, the evidence does not show a clear 
diagnosis of PTSD or that PTSD is currently shown.  In 
December 1997, the veteran was afforded a VA PTSD 
examination.  The examiner was able to make a diagnosis based 
on his observations and the history given him by the veteran.  
The examination report notes that the veteran was currently 
employed and loved to work.  The evidence shows that he 
worked at the same job for 31 years after separation from 
service.   He reported to the examiner that he served in 
Vietnam for four months and during that time made one combat 
jump out of an airplane.  The report shows that he had 
difficulty given history about his past inservice duty.  He 
reported feeling bad about the way he was treated and also 
stated that he received a shrapnel injury on his left leg 
while in Vietnam.  The Board notes the veteran received an 
ankle injury while in Vietnam; however, service medical 
records do not contain any refers to a shrapnel wound.  
Additionally, the service records do not show any combat 
decorations such as a Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  The evidence does show that he 
received a left ankle injury when he tripped over a sandbag 
or log.  However, VA examinations in 1966 of his left ankle 
pursuant to a previous claim for service connection of an 
ankle disability show no evidence of any injury.
 
The report of the December 1997 PTSD examination shows that 
the veteran was neatly dressed.  While his eye contact was 
poor, he was calm and cooperative.  He was unable to give 
reliable information and also unable to remember the exact 
time that he started having emotional problems.  The report 
indicates that he had past history of hearing voices; 
however, at the time of the examination he denied auditory or 
visual hallucinations and had not heard voices for many 
years. He did report feelings of anxiety and nervousness, 
according to the examination report.  No psychosis, thought 
disorders, paranoia, suicidal ideations or homicidal 
ideations were noted on the report.  The examiner found that 
he had anxiety neurosis with some depression and post 
traumatic stress disorder symptoms; mild.  

At a video hearing before the Board in December 1998, the 
veteran complained of having nervousness and difficulty 
remembering his experience in Vietnam.  He stated that he 
occasionally has episodes of blacking out without loss of 
consciousness.   Also, he mentioned that he would have 
flashbacks and nightmares. When asked about the nightmares at 
a video hearing before the Board, the veteran stated that the 
nightmares about Vietnam "used to be a long time ago . . ." 
and that he had to stop watching war movies.   Also, he 
stated that while in Vietnam he was on patrol and when he 
returned he learned that a close friend had been killed in 
action.  Likewise, he claimed stated that he saw many dead 
bodies. 

As previously stated, the regulations require a "clear 
diagnosis" of PTSD.  38 C.F.R. §  3.304 (f) (1998).  The 
1997 VA PTSD examination diagnosis mild anxiety neurosis with 
some depression and post traumatic stress symptoms.  The 
diagnosis notes PTSD symptomatology but does not make a clear 
diagnosis of PTSD.  Likewise, the evidence does not show a 
clear diagnosis of PTSD.   Since service connection cannot be 
granted for a disability that is not shown to be manifested, 
the Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992), and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).    Likewise, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
PTSD could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.304 
(1998).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992).

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded. The Board 
would also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

